       Via ECF


                                     August 5, 2019


Honorable Gregory H. Woods
United States District Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

                              Ref.: In the Matter of the Complaint of
                              Hapag Lloyd Aktiengesellschaft a/k/a
                              Hapag-Lloyd AG
                              As Owners and Operators of the M/V Yantian Express
                              Index No. : 19-cv-5731 (GHW)
                              Our File: 34505


Dear Judge Woods:
       We represent AGCS Marine Insurance Company, Federal Insurance Company and
numerous other cargo insurers worldwide that posted General Average and Salvage
Security in connection with the January 3, 2019, fire onboard the M/V YANTIAN
EXPRESS (the “Vessel”). The fire is the subject of the limitation complaint filed by Hapag
Lloyd Aktiengesellschaft a/k/a Hapag- Lloyd AG (“Hapag Lloyd”) in the referenced
proceedings.
       According to the Court’s Order (Dkt. No. 12) and Notice of Complaint Pursuant to
46 U.S.C. §30505 and §30511, all persons having claims are directed to file them on or
before August 14, 2019. We are writing, with the consent of Hapag Lloyd, to respectfully
request a forty-five (45) day extension of that deadline up to an including September 27,
Honorable Gregory H. Woods
United States District Judge
August 5, 2019
Page |2


2019. This is the first request for an extension and will not affect any other deadlines in the
case. The reason for the request is as follows.
       When the fire occurred, the Vessel was bound for Halifax, Nova Scotia, but it
deviated from its intended discharge ports along the United States East Coast and
proceeded to Freeport, Bahamas, for repairs. The Vessel resumed its voyage from the
Bahamas to Halifax where it discharged its cargo between May 21st and June 1st. Containers
that were destined for US East Coast Ports were then transported to destination.
        Accordingly, while the fire occurred in January, the cargo was not delivered until
June, 2019. In many instances, the insureds and insurers are still in the process of receiving,
reviewing and adjusting the claims for damage as a result of the fire. The insurers have
some information relating to the insured cargo and its condition, but in many instances are
still compiling the relevant surveys, claim adjustments, and subrogation receipts from the
insureds. In order to obtain an accurate assessment of the damage(s), and to include all of
the relevant information for the affected cargo, an additional 45 days past the present
August 14th filing deadline is respectfully requested.
         With the filing of the limitation proceeding, the one year statute of limitations to
file an action for cargo damage has been accelerated. To avoid having to amend the claims
multiple times as more information concerning the losses are compiled, and to ensure the
accuracy of any claims that will be filed, an extension of the filing deadline until September
27, 2019, is requested to ensure the orderly processing of the claims and supports.
         We have contacted Mike Fernandez, Esq. and Gina Venezia, Esq. of Freehill Hogan
& Mahar, who represent Hapag Lloyd in the limitation proceeding. Hapag Lloyd consents
to the extension requested. Hapag Lloyd has requested that if the extension is granted, that
it be allowed to provide notice of the new date to any “person known to have made any
claim against the vessel or the plaintiff” via email. We will file a significant number of
claims prior to the present deadline, but the requested extension would be of assistance to
many of the European based cargo interests who are making best efforts to comply with
the present deadline.
       We thank Your Honor for your time and consideration of this request and are
available to discuss at the Court’s convenience.
Honorable Gregory H. Woods
United States District Judge
August 5, 2019
Page |3




cc:   Via ECF
      Freehill Hogan & Mahar
      Attorneys for Hapag-Lloyd AG
      Attn: Michael Fernandez, Esq.
              Gina Venezia, Esq.
